 Case 3:07-cr-00438-REP Document 451 Filed 06/04/20 Page 1 of 9 PageID# 1534



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                              Richmond Division



UNITED STATES OF AMERICA


V.                                        Criminal No. 3:07-cr-438-05

EDWARD BUTLER,




                              MEMORADUM OPINION


       This matter is before the Court on Defendant Edward Butler's

oral motion for relief under the First Step Act of 2018 ("First

Step Act").    Upon review of parties' briefing on the motion, the

Court concludes that Butler has demonstrated entitlement to relief

under the First Step Act, and, accordingly, will grant Butler's

oral First Step Act motion and reduce                his statutory maximum

punishment for a violation on Supervised Release to which Butler

entered a plea of guilty.


                                   BACKGROUND


       On January 17, 2008, Butler pled guilty to one count of

conspiracy to possess with the intent to distribute 50 grams or

more   of   cocaine   base,   in   violation    of   21   U.S.C.   §§   846 and

841(a)(1).     Plea Agreement, ECF No. 89; Judgment in a Criminal

Case, ECF No. 173.     The parties agreed that Butler was responsible

for the distribution of at least 50, but less than 150, grams of

crack cocaine.    Statement of Facts H 3, ECF No. 90.
Case 3:07-cr-00438-REP Document 451 Filed 06/04/20 Page 2 of 9 PageID# 1535
Case 3:07-cr-00438-REP Document 451 Filed 06/04/20 Page 3 of 9 PageID# 1536
Case 3:07-cr-00438-REP Document 451 Filed 06/04/20 Page 4 of 9 PageID# 1537
Case 3:07-cr-00438-REP Document 451 Filed 06/04/20 Page 5 of 9 PageID# 1538
Case 3:07-cr-00438-REP Document 451 Filed 06/04/20 Page 6 of 9 PageID# 1539
Case 3:07-cr-00438-REP Document 451 Filed 06/04/20 Page 7 of 9 PageID# 1540
Case 3:07-cr-00438-REP Document 451 Filed 06/04/20 Page 8 of 9 PageID# 1541
Case 3:07-cr-00438-REP Document 451 Filed 06/04/20 Page 9 of 9 PageID# 1542
